                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ANTON McCULLOUGH,                     :   CIVIL ACTION NO. 3:18-1104

            Plaintiff                 :       (JUDGE MANNION)

            v                         :

Warden KEVIN DePARLOS, et al., :

                  Defendants          :

                              MEMORANDUM

I. Background

      On May 29, 2018, Plaintiff, Anton McCullough, an inmate formerly

confined1 in the Lycoming County Prison, Williamsport, Pennsylvania, filed the

above captioned civil rights action pursuant to 42 U.S.C. §1983. (Doc. 1,

complaint). He complains of incidents which occurred while housed at the

Lycoming County Prison. Id. The named Defendants are the Lycoming County

Prison, Lycoming County Prison Medical Department, Warden Kevin

DeParlos, “Nurse Beverly,” “Nurse Andrea,” and “Nurse Jody.” Id.

      On August 14, 2018, Defendants filed a motion to dismiss Plaintiff’s

complaint pursuant to Federal Rule Civil Procedure 12(b)(6), arguing that



      1
     Plaintiff is currently housed in the State Correctional Institution, Coal
Township, Pennsylvania.
Plaintiff’s action should be dismissed for Plaintiff’s failure to properly exhaust

his administrative remedies in accordance with the Prison Litigation Reform

Act (“PLRA”), 42 U.S.C. §1997e(a). (Docs. 23).

      On February 13, 2019, in accordance with Paladino v. Newsome, 885

F.3d 203 (3d Cir. 2018), (holding that the District Court shall provide the

parties notice that it will consider exhaustion in its role as fact finder under

Small v. Camden Cty., 728 F.3d 265 (3d Cir. 2013)), this Court issued an

Order, converting Defendants’ motion to dismiss to a motion for summary

judgment and allowing the parties an opportunity to supplement the record

with supporting evidence relevant to the exhaustion of administrative

remedies. (Doc. 28).

      On February 25, 2019, Defendants filed a brief in support of their motion

for summary judgment, along with a statement of material facts. (Docs. 29,

30). Although the Plaintiff has had more than ample time to file a brief in

opposition to Defendants’ motion, he has failed to oppose the motion. As

such, the Court will grant Defendants’ motion as unopposed.



II. Standard of Review

      Pursuant to Federal Rule of Civil Procedure 56(a) “[t]he court shall grant


                                        2
summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence

would affect the outcome of the case under applicable substantive law.

Anderson, 477 U.S. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070,

1078 (3d Cir. 1992). An issue of material fact is “genuine” if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 257; Brenner v. Local 514, United Brotherhood of

Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the

court must view the facts and all reasonable inferences in favor of the

nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v.

Consolidated Rail Corporation, 963 F.2d 599, 600 (3d Cir. 1992); White v.


                                       3
Westinghouse Electric Company, 862 F.2d 56, 59 (3d Cir. 1988). In order to

avoid summary judgment, however, parties may not rely on unsubstantiated

allegations. Parties seeking to establish that a fact is or is not genuinely

disputed must support such an assertion by “citing to particular parts of

materials in the record,” by showing that an adverse party’s factual assertion

lacks support from cited materials, or demonstrating that a factual assertion

is unsupportable by admissible evidence. Fed.R.Civ.P. 56(c)(1); see Celotex,

477 U.S. at 324 (requiring evidentiary support for factual assertions made in

response to summary judgment). The party opposing the motion “must do

more than simply show that there is some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,

586 (1986). Parties must produce evidence to show the existence of every

element essential to its case that they bear the burden of proving at trial, for

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U .S.

at 323; see Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). Failure

to properly support or contest an assertion of fact may result in the fact being

considered undisputed for the purpose of the motion, although a court may

also give parties an opportunity to properly provide support or opposition.


                                       4
Fed.R.Civ.P. 56(e).



III. Statement of Facts

      Plaintiff states that “on March 21, 2017, while plaintiff was asleep he fell

of the top bunk landing on his head and back” and “sustained a severe injury

to his head and back.” (Doc. 1). Plaintiff alleges that Defendant, Lycoming

County Prison has maintained a practice, custom and policy for years by not

having ladders on the top bunks in order to ensure the safety of all prisoners.

Id. He believes that “such practice, custom and policy was the proximate

cause of the plaintiff’s life term injury that he has sustained on March 21,

2017.” Id.

      In April, 2017, Plaintiff claims that he was “transferred to UPMC

Susquehanna Hospital in Williamsport Pennsylvania due to the plaintiff

slipping and falling in the shower.” Id. Upon the Plaintiff’s arrival at the

hospital, he was seen and examined by the doctor, who Plaintiff claims

“diagnosed the plaintiff with having two (2) dis-located discs in his back and

concussion.” Id. The doctor told Plaintiff that he “couldn’t really do anything

for the plaintiff inasmuch as he needed to see a spine doctor who specializes

in these type injuries.” Id. Plaintiff was transferred back to the Lycoming


                                        5
County Prison the same date, where he “submitted medical a request slip

inquiring when will he see the specialist.” Id. Plaintiff also “submitted

defendant Deparlos several request slips complaining about the same with

seeing a back specialist due to his severe injuries.” Id.

      Plaintiff states that Defendant Deparlos “responded to the plaintiff’s

request slips in an unprofessional manner regarding the plaintiff’s pleas for

medical treatment” and “indicat[ed] that the ladders had been ordered to be

put up on all the bunks in the prison and for the plaintiff to stop writing him

about his injury and complaining to him.” Id.

      Additionally, Plaintiff claims that he “submitted numerous request slips

to the medical department nurses complaining of having severe migraine

headaches and experiencing excruciating pain in his back.” Id. Nurses

Beverly, Jody and Andrea “all ignored the plaintiff’s requests to see the

specialist for the two (2) dis-located discs in his back.” Id. Plaintiff alleges that

“by just directing the Plaintiff to purchase Motrin off the indigent commissary

and/or giving him exercise procedures for his back which doesn’t help.” Id.

      On May 29, 2018, Plaintiff filed the instant civil rights action, in which he

seeks compensatory and punitive damages from the named Defendants for

deliberate indifference, cruel and unusual punishment, negligence, failure to


                                         6
protect, and for failure to adequately train. (Doc. 1).

      Lycoming County Prison has an established grievance policy which is

contained within the Inmate Handbook. (Doc. 24-1 at 2, Declaration of

Warden Brad Shoemaker). The grievance policy contains a three-step

process for the resolution of grievances: 1) the initial grievance; 2) an appeal

to the Warden; and, 3) a final appeal to the Prison Board. Id. Plaintiff

acknowledged receipt of the Inmate Handbook on March 10, 2017. (Doc. 24-1

at 12).

      An August 28, 2018 review of Plaintiff’s grievances revealed that

Plaintiff submitted two grievances, Grievance No. 4-01 and Grievance No. 4-

03, regarding his March, 2017 fall and subsequent medical care. (Doc. 33-1

at 14, 16).

      On April 6, 2017, Grievance No. 4-01 was denied as follows:

      On 3/25/17 you were seen by Nurse Dietz and moved to a bottom
      bunk. On 3/27/17 you were seen by a prison physician and
      medical orders were issued including medications. You are on the
      list for follow-up with the prison doctor. You have received
      medical treatment and assessment. Grievance is denied.

(Doc. 24-1 at 14).

      On April 12, 2017, Grievance No, 4-03 was denied based on the

following:


                                       7
      On 4-6-17 you received a response to your prior grievance and
      your raise no new issues in this grievance. On 4-11-17 a ladder
      was installed in your assigned cell.

(Doc. 24-1 at 16). No other grievance or appeals were filed.



IV. Discussion

      Section 1997e(a) of title 42 U.S.C. provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” Under the Prison Litigation Reform Act (“PLRA”), exhaustion of

administrative remedies is required for all actions concerning prison

conditions brought under federal law. See 42 U.S.C. §1983; Woodford v.

Ngo, 548 U.S. 81,92 (2006). The “exhaustion requirement applies to all

inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The PLRA “completely

precludes a futility exception to its mandatory exhaustion requirement.”

Nyhuis v. Reno, 204 F.3d 65, 71 (3d Cir. 2000). The PLRA also mandates

that inmates “properly” exhaust administrative remedies before filing suit in


                                      8
federal court. Woodford, 548 U.S. at 93. “Proper exhaustion demands

compliance with an agency’s deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing

some orderly structure on the course of its proceedings.” Id. at 92. Failure to

substantially comply with procedural requirements of the applicable prison's

grievance system will result in a procedural default of the claim. Spruill v.

Gillis, 372 F.3d 218, 227-32 (3d Cir. 2004).

      Defendants have properly raised the matter of exhaustion of

administrative remedies made available to inmates confined within the

Lycoming County Prison. The Lycoming County Prison has a comprehensive

administrative grievance procedure which provides for an administrative

review of institutional grievances. (See Doc. 24-1 at 10). The grievance policy

provided in the Inmate Handbook states as follows:

      It is the policy of this institution to treat inmates fairly. If you have
      a grievance against the institution, or any of its staff, a grievance
      form will be supplied upon request. If no response to the
      grievance is provided within the designated referenced time
      periods, the grievance is rendered denied and an appeal may be
      filed.

      If you are not satisfied with the decision of the
      Lieutenant/Sergeant/Prison Counselor, you may then submit a
      written grievance to the grievance officer in a sealed envelope.
      After administrative review by the Deputy Warden of Security or
      the Deputy Warden of Inmate Services a written response will be

                                         9
      forwarded within ten business days. An inmate may appeal the
      administrative decision to the Warden within ten days who in turn
      will have ten business days to respond. An inmate has the right
      to appeal the Warden’s decision to the Prison Board via U.S. Mail
      (Commissioner’s, 48 West Third Street, Williamsport, PA 17701).
      This step may only occur upon the exhaustion of the
      aforementioned administrative appeal process. The decision of
      the Prison Board will be considered final.

Id.

      The record before this Court establishes that McCullough initiated the

administrative remedy process by filing a grievance with the Deputy Warden.

However, it is evident from the record that Plaintiff failed to follow the

procedural requirements of the Lycoming County Prison grievance policy and

appeal the Deputy Warden’s denial to the next level of review. Failure to

employ the system of administrative remedies, even if the administrative

process would be inadequate to grant full relief, procedurally defaults any

federal claim. See Spruill v. Gillis, 372 F.3d 218, 222-26 (3d Cir. 2004).

Plaintiff’s failure to pursue the appropriate administrative process with respect

to his claims precludes the litigation of such claims.

      In Spruill, supra, our Court of Appeals held that congressional policy

objectives were best served by interpreting the statutory “exhaustion

requirement to include a procedural default component.” The court further

ruled that procedural default under §1997e(a) is governed by the applicable

                                       10
prison grievance system, provided that the “prison grievance system’s

procedural requirements [are] not imposed in a way that offends the Federal

Constitution or the federal policy embodied in §1997e(a).” Id. at 231, 232.

      In this case, the record clearly discloses that McCullough failed to

exhaust his administrative remedies with respect to the claims raised herein.

Thus, McCullough has sustained a procedural default with respect to these

claims.

      Spruill cited with approval the Seventh Circuit decision in Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Spruill, 372 F.3d at 231.

In Pozo, the Seventh Circuit ruled that “to exhaust remedies, a prisoner must

file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo, 286 F.3d at 1025 (emphasis added).

McCullough offers no evidence to justify his failure to comply with the

exhaustion requirements. Consequently, he is now foreclosed from litigating

his remaining claims in this Court.

      In Spruill, the Third Circuit found that a procedural default component

to the exhaustion requirement served the following congressional objectives:

“(1) to return control of the inmate grievance process to prison administrators;

(2) to encourage development of administrative record, and perhaps


                                      11
settlements, within the inmate grievance process; and (3) to reduce the

burden on the federal courts by erecting barriers to frivolous prisoner

lawsuits.” 372 F.3d at 230. In Pusey v. Belanger, No. Civ. 02-351, 2004 WL

2075472 at *2-3 (D. Del. Sept. 14, 2004), the court applied Spruill to dismiss

an inmate’s action for failure to timely pursue an administrative remedy over

the inmate’s objection that he did not believe the administrative remedy

program operating in Delaware covered his grievance. In Berry v. Kerik, 366

F.3d 85, 86-88 (2d Cir. 2004), the court affirmed the dismissal of an inmate’s

action with prejudice where the inmate had failed to offer appropriate

justification for the failure to timely pursue administrative grievances. In Ross

v. County of Bernalillo, 365 F.3d 1181, 1186 (10th Cir. 2004), the court

embraced the holding in Pozo, stating that “[a] prison procedure that is

procedurally barred and thus is unavailable to a prisoner is not thereby

considered exhausted.” These precedents support this Court’s decision to

enter judgment in favor of Defendants.



V. Conclusion

      Based upon the undisputed facts of record, Defendants are entitled to

summary judgment for Plaintiff’s failure to adequately exhaust administrative


                                       12
remedies with respect to the claims raised in the instant action.

An appropriate order shall issue.




                                                                       s/ Malachy E. Mannion
                                                                       MALACHY E. MANNION
                                                                       United States District Judge

Dated:           March 26, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1104-01.wpd




                                                                    13
